DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2021 has been entered.
 
Status of Claims
Claims 1-20 are pending. Claims 18-20 remain withdrawn as drawn to non-elected inventions. Claims 1 and 9 have been amended. Claims 1-17 are examined.
	
Information Disclosure Statement
The information Disclosure Statement filed on 08/23/2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8-11, and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US PGPub 2011/0201099), cited by applicant on IDS, in view of Pais et al (WO 2017/019598 with US equivalent US PGPub 2018/0372595).
Regarding claim 1, Anderson et al, hereafter referred to as Andersen, teaches an assay cartridge used to conduct a biological assay in a cartridge reader, wherein the assay can be used for analytes including a hazardous contaminant (para. 0362). The system above includes features to facilitate sample collection and processing. Specifically, Anderson teaches a sample applicator stick for collecting a sample, having a shaft and an absorbent swab on one end (para 0010). In an embodiment, the whole swab is designed to fit within a sample chamber (which reads on the handle having a first cross-section and wherein the interior volume of the fluid-tight container has a corresponding cross-section sized to receive the first cross-section of the handle). Within the sample chamber, an extraction reagent is introduced from a separate 
However, Anderson does not teach the fluid-tight container has a nozzle including an orifice having a size and shape selected to control release of less than a total volume of the buffer solution from the interior volume.
Pais et al, hereafter referred to as Pais, teaches devices and methods for sample extraction from a swab. Specifically, Pais teaches a swab and sample extraction container, with the swab being able to fit entirely into the sample container. The sample container contains a liquid buffer for eluting the sample from the swab. The sample container has an outlet port that connects to a fluidic well in a microfluidic device (para. 0045). The outlet port of the sample container has a seal material to keep liquid in the sample container. The seal material is made so that it can be easily broken when the outlet port is connected to the fluidic well (para. 0048).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to take the sample collection kit of Anderson and include a release mechanism for the sample container as taught by Pais because it would have been desirable to incorporate a seal 

Regarding claim 2, Anderson teaches a barcode or label on the cartridge that displays relevant information pertaining to the assays being performed or any information required to perform the assay (para. 0303). Since applicant’s claim provides no structure for the “demarcation guide” of claim 2 and the “test surface” of claim 2 is not a claimed component of the detection system as a whole, this teaching of Anderson is interpreted as reading on the claimed component.



Regarding claim 5, Anderson in view of Pais teaches the sample container containing a liquid buffer and swab that is able to fit entirely into the sample container. The sample container contains an outlet port that is able to couple to the fluidic well of the microfluidic device. The connector used to link the sample container and the fluidic well contains a valve to provide a fluid-tight seal to prevent fluid from leaking or flowing back between the sample container and the fluidic well (Pais, para. 0048-0049). In an alternative embodiment, a lid is coupled to the outlet port of the sample container (Pais, para. 0052; Fig. 6A and 6B).

Regarding claim 8, Anderson in view of Pais teaches the sample collection kit having a computerized control system that is configured to control the cartridge reader and its systems. The cartridge reader can be configured with external communication ports for connecting to a separate computer system over a network to communicate the results of the assay (para. 0308, 0315, and 0324).


However, Anderson does not teach the fluid-tight container has a nozzle including an orifice having a size and shape selected to control release of less than a total volume of the buffer solution from the interior volume.
Pais et al, hereafter referred to as Pais, teaches devices and methods for sample extraction from a swab. Specifically, Pais teaches a swab and sample extraction container, with the swab being able to entirely into the sample container. The sample container contains a liquid buffer for eluting the sample from the swab. The sample container has an outlet port that connects to a fluidic well in a microfluidic device (para. 0045). The outlet port of the sample container has a seal material to keep liquid in the sample container. The seal material is made so that it can be easily broken with the outlet port is connected to the fluidic well (para. 0048).



Regarding claim 10, Anderson in view of Pais teaches the sample container containing a liquid buffer and swab that is able to fit entirely into the sample container. The sample container contains an outlet port that is able to couple to the fluidic well of the microfluidic 

Regarding claim 11, Pais teaches the swab extraction chamber contains an outlet port that is able to couple to the fluidic well of the microfluidic device, wherein they are connected together by a luer or screw fitting that is configured to mate the outlet port to the fluidic well (para. 0048).

Regarding claim 17, Anderson teaches a reagent chamber for holding an extraction reagent to contact the swab containing the sample to remove said sample from the swab. The reagent chamber is connected to the sample holding chamber via a conduit. In an embodiment, an assay release mechanism is used to release the extraction reagent and a filter can be used to control the release of the extraction reagent into the sample chamber (para. 0201-0202). Although the references do not specifically teach the cross section of the channel is shaped to release the volume of the buffer fluid one drop at a time, the shape of the channel is considered a matter of choice in which a person of ordinary skill in the art at the filing date of the invention would have found obvious unless persuasive evidence is provided of the significance of the shape. See MPEP 2144.04.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Pais as applied to claim 1 above, and further in view of Tung et al (US Patent 7,837,939 B2).
Regarding claim 4, Anderson in view of Pais teaches the system above in claim 1. However, Anderson in view of Pais does not teach a length of material extending between the sample receiving zone and the at least one reaction zone and configured to wick at least the received buffer solution from the sample receiving zone to the at least one reaction zone.
Tung et al., hereafter referred to as Tung, teaches a sample collection and analysis device for determining the presence of analyte in a fluid sample. Specifically, Tung teaches a sample applicator and a testing device for receiving a fluid sample from the sample applicator. Within the testing device is an analyte test strip for testing if an analyte is present within a sample. When a sample applicator is connected with the test device, the fluid sample is released into the fluid collection well and comes into contact with a wicking material which moves the sample to the test zones via capillary action (Col. 7, lines 14-30). The wicking material can be made of any bibulous material capable of capillary flow (Col. 10, lines 50-60).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to take the sample collection kit of Anderson in view of Pais and further include the wicking material taught by Tung because the wicking material can be used to enhance the flow of fluid sample to from the sample collection chamber to the test zones (Col. 1o, lines 50-55). One of ordinary skill in the art would have been motivated to combine references because both Anderson in view of Pais and Tung teaches the use of solid phase assays (Anderson, para. 0223; Tung, Col. 7, lines 58-65) and the incorporation of the wicking material to the assay helps to .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Pais as applied to claim 1 above, and further in view of Karakawa (US Patent 5,543,115).
Anderson in view of Pais teaches the invention as applied above to claim 1. However, they fail to teach the wherein at least a portion of the container is flexible such that the interior volume can be compressed to expel the volume of the buffer solution from the interior volume through the orifice of the nozzle.
Karakawa teaches a sample handling device for the collection, storage, processing and dispensing of samples. Specifically, Karakawa teaches a sample storage means, in this case a vial that is manufactured from a flexible inert material. The material is flexible to prevent breakage and to allow pressure to be applied for the dispensing of the liquid sample (Col. 3, lines 7-13). In one embodiment, the vial contains a reagent to stabilize the liquid sample. The reagent can be saline or any buffered solution. (Col. 5, lines 7-10).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to take the sample collection kit as taught by Anderson in view of Pais and modify it to include the flexible inert material from the storage means of Karakawa because it would allow for pressure to be applied to the sample storage container to dispense the liquid sample and/or buffer solution (Col. 3, lines 7-13). One of ordinary skill in the art at the time of the invention would have a reasonable chance of success in modifying the sample collection kit of 

Claims 12-14 is rejected under U.S.C. 103 as being unpatentable over Anderson in view of Pais as applied above to claim 1, and further in view of Foote et al (WO 95/25948, cited on Applicant’s IDS), hereafter referred to as Foote.
Anderson in view of Pais teaches the invention as applied above to claim 9. Additionally, the sample extraction device of Pais teaches a swab with a handle having a T-shaped cross section (Pais, Fig. 6A). However, both fail to teach a swab holding member having a flat first surface and a second surface spaced apart from the first surface, and a handle portion extending away from the second surface.
Foote teaches an assay device for hygiene monitoring and sterility testing. Specifically, Foote teaches a collection device having a swab holding member with two flat surfaces that are spaced apart from each other, with one surface having a collection brush and the other having a collection swab (Fig. 5, pg. 7, lines 22-35).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to take the sample collection device of Anderson in view of Pais and further include the collection device handle as taught by Foote because the elongated handle away from the swab holding member allows for the user to hold the collection device without risk of contamination while the sample is being swabbed for.



Regarding claim 14, Anderson teaches the swab head made of absorbent material having a width greater than that of the elongated handle that it is attached to (Anderson, Fig. 28 and 29).

Claim 15 is rejected under U.S.C. 103 as being unpatentable over Anderson in view of Pais in view of Foote as applied above to claim 14, further in view of Shields (US Patent No. 1,853,238, cited by Applicant on IDS).
Anderson in view of Pais in view of Foote teaches the invention as applied above to claim 14. However, they fail to teach wherein the absorbent swab material is coupled to the flat first surface of the swab holding member at opposing edges of the swab material with a gap between a central portion of the absorbent swab material and the flat first surface of the swab holding member.
Shields teaches a handle or holder for a sponge whereby the sponge can be manipulated. Specifically, Shields teaches an absorbent material, i.e. the sponge, being molded onto the handle wherein the handle has opposite fingers molded to the sponge to keep it in 
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to take the sample collection device of a modified Anderson and further include the absorbent swab coupling structure as taught by Shields because the absorbent material is molded onto the handle of the swab holding device. One of ordinary skill in the art at the filing date of the invention would have been motivated to combine references because the absorbent material being molded to the handle allows the swab to be held in place when a sample is being taken (Lines 22-25, 94-96).

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 09/02/2021 have been considered. Applicant argues that neither Anderson nor Pais teach the amended limitations of the handle having a first cross-section and wherein the interior volume of the fluid-tight container has a corresponding cross-section sized to receive the first cross-section of the handle. This argument is not persuasive because both Anderson and Pais teach a swab (which reads on a handle having a first end coupled to the absorbent swab material, a second end spaced apart from the first end and an elongate length extending there between) and a sample container that is sized to fit the swab 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA M GIERE/Primary Examiner, Art Unit 1641